                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

LANCE THIESSEN, et al.,

Plaintiffs,

v.                                                          CV No. 19-779 CG/SMV

EMILY IRWIN, et al.,

Defendants.

                                 FINAL JUDGMENT

        THE COURT, having issued the Order Granting Motion to Dismiss for Lack of

Service, (Doc. 24), enters this Judgment in compliance with Rule 58 of the Federal

Rules of Civil Procedure. This case is hereby DISMISSED WITHOUT PREJUDICE.

      IT IS SO ORDERED.

                                 ________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
